Citation Nr: 0836620	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-16 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia, and if so, whether service connection is 
warranted for the claimed disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bipolar disorder, and if so, whether service connection is 
warranted for the claimed disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
mental disorder, and if so, whether service connection is 
warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

The Board notes that the veteran submitted a request to 
withdraw his notice of disagreement on the same day the 
veteran submitted a substantive appeal and requested a Board 
hearing.  In the August 2008 Board hearing the veteran's 
representative stated that the veteran wished to continue his 
appeal.  Accordingly, the Board has determined that the 
veteran's intention was to continue with the appeal.   


FINDINGS OF FACT

1.  An unappealed rating decision in June 2000 denied the 
veteran's claims of entitlement to service connection for 
schizophrenia and a bipolar disorder.

2.  Evidence associated with the claims file subsequent to 
the February 2003 rating decision is not material and does 
not raise a reasonable possibility of substantiating the 
veteran's claims of entitlement to service connection for 
schizophrenia and a bipolar disorder.

3.  An unappealed rating decision in August 2000 denied the 
veteran's claims of entitlement to service connection for a 
mental disorder.

4.  Evidence associated with the claims file subsequent to 
the August 2000 rating decision is not material and does not 
raise a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for a 
mental disorder.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for schizophrenia is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2007).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bipolar disorder s is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2007).

4.  The August 2000 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

5.  Evidence submitted to reopen the claim of entitlement to 
service connection for a mental disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

With respect to VCAA notice requirements for new and material 
evidence claims, the Court has held that the appellant must 
be informed of what type of evidence would be considered 
"new" and "material," as well as be provided with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App 1 (2006).  
But see Wilson v. Mansfield, 506 F.3d 1055, 1062 (Fed. Cir. 
2007) ( "§ 5103(a) requires only that the VA give a claimant 
notice at the outset of the claims process of the information 
and evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim.) It need not describe the VA's evaluation of 
the veteran's particular claim.").

An April 2004 VCAA letter provided to the veteran included 
the criteria for reopening the previously denied claims of 
entitlement to service connection for schizophrenia, bipolar 
disorder, and a mental disorder and the criteria for 
establishing service connection.  This letter also informed 
the veteran of his and VA's respective duties for obtaining 
evidence.  

A March 2006 letter informed the veteran of the disability 
rating and the effective date.  However, this portion of the 
duty to notify was satisfied subsequent to the initial AOJ 
decision.  The Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of the notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the supplemental statement of the case issued in March 2008 
after the notice was provided.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or an SSOC, is sufficient to cure a timing 
defect).  For the reasons stated above, it is not prejudicial 
to the veteran for the Board to proceed to decide this appeal 
as the timing error did not affect the essential fairness of 
the adjudication.  

With regard to the duty to assist, the claims file contains 
service medical records, private treatment records and VA 
treatment records.  Additionally, the claims file contains 
the veteran's statements in support of his claim.  The Board 
has reviewed the file concludes that he has not identified 
further relevant available evidence not already of record. 
The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his application to reopen the claims 
for service connection for schizophrenia, bipolar disorder, 
and a mental disorder.

II.  New and Material Evidence

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.   
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

Schizophrenia and Bipolar Disorder

An unappealed rating decision in June 2000 denied the 
veteran's claims of entitlement to service connection for 
schizophrenia and a bipolar disorder on the basis that the 
there was no competent medical evidence that indicated the 
veteran's schizophrenia and/or bipolar disorder was 
etiologically related to military service.  The relevant 
evidence of record at the time of the June 2000 rating 
decision consisted of service medical records, private 
medical records dated in July 1987, and a lay statement by 
the veteran. The veteran did not file a notice of 
disagreement for that claim within the one-year time limit 
after the June 2000 rating decision.  Therefore, the June 
2000 rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In April 2004, a claim to reopen the issue of entitlement to 
service connection for schizophrenia and bipolar disorder was 
received.  Evidence of record received since the June 2000 
rating decision includes private treatment records from July 
1986 to March 2005, VA treatment records and lay statements.  
The evidence pertaining to the veteran's schizophrenia 
received since the June 2000 rating decision is not 
considered "new", because the evidence is redundant and 
cumulative as it only shows that the veteran has received 
treatment for schizophrenia.  However, the evidence 
concerning a bipolar disorder is considered "new" in that 
it was not of evidence at the time of the June 2000 rating 
decision.  

The evidence received since the June 2000 rating decision is 
not material because it does not relate to the unestablished 
fact of competent medical evidence indicating that the 
veteran's schizophrenia or bipolar disorder is etiologically 
related to military service, which is necessary to 
substantiate the claims.  Accordingly, having determined that 
material evidence has not been submitted, the veteran's 
request to reopen the claims for service connection for 
schizophrenia and a bipolar disorder is not warranted.

Mental Disorder

An unappealed rating decision in August 2000 denied the 
veteran's claim of entitlement to service connection for a 
mental disorder on the basis that there was no competent 
medical evidence that indicated the veteran's mental disorder 
was etiologically related to military service.  The relevant 
evidence of record at the time of the August 2000 rating 
decision consisted of service medical records, private 
medical records dated in July 1987, and a lay statement by 
the veteran.  The veteran did not file a notice of 
disagreement for that claim within the one-year time limit 
after the August 2000 rating decision.  Therefore, the August 
2000 rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In April 2004, a claim to reopen the issue of entitlement to 
service connection for a mental disorder was received.  
Evidence of record received since the August 2000 rating 
decision includes private treatment records from July 1986 to 
March 2005, VA treatment records and lay statements.  The 
evidence received since the August 2000 rating decision is 
considered "new" in that it was not of evidence at the time 
of the August 2000 rating decision.  

However, the evidence is not material because it does not 
relate to the unestablished fact of competent medical 
evidence indicating that the veteran's mental disorder is 
etiologically related to military service, which is necessary 
to substantiate the claim.  Accordingly, having determined 
that material evidence has not been submitted, the veteran's 
request to reopen the claim for service connection for a 
mental disorder is not warranted.














	(CONTINUED ON NEXT PAGE)


ORDER

1.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for schizophrenia is denied.

2.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a bipolar disorder is denied.

3.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a mental disorder is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


